United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John Eiler Goodwin, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1019
Issued: October 3, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 31, 2014 appellant, through his attorney, filed a timely appeal from a
February 7, 2014 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his request for reconsideration. As more than 180 days elapsed from the last merit
decision dated April 22, 2013 to the filing of this appeal, the Board lacks jurisdiction to review
the merits of his claim pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request to reopen his case for
further review of the merits under 5 U.S.C. § 8128.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. On June 8, 1999 appellant, then a 50year-old mail handler, filed a traumatic injury claim alleging that on that date he injured his left
knee in the performance of duty. OWCP accepted the claim for left knee and leg sprain, a tear of
the left medial meniscus and internal derangement of the left knee.
By decision dated January 31, 2000, OWCP granted appellant a schedule award for a two
percent permanent impairment of the left leg. On April 6, 2000 an OWCP hearing representative
determined that the case was not in posture for a hearing and remanded the case for further
development of the medical evidence. In a decision dated July 12, 2000, OWCP granted
appellant a schedule award for an additional 25 percent permanent impairment of the left lower
extremity. By decision dated May 14, 2002, it denied modification of its July 12, 2000 schedule
award determination.
On September 23, 2010 OWCP accepted that appellant sustained a recurrence of a left
knee medial meniscal tear and authorized surgical repair.
In a decision dated September 21, 2011, OWCP denied appellant’s request for an
increased schedule award. Appellant appealed to the Board. In an order dated June 25, 2012,
the Board set aside the September 21, 2011 decision.2 The Board determined that the
September 21, 2011 decision was not properly issued as a copy was not sent to appellant’s
authorized representative.
By decision dated September 12, 2012, OWCP found that appellant had not established
that he was entitled to an increased schedule award.
On September 24, 2012 appellant requested an oral hearing before an OWCP hearing
representative. By letter dated January 11, 2013, OWCP advised appellant and his attorney that
a telephone hearing would be held on February 14, 2013.
In a letter dated January 29, 2013, appellant’s attorney contended that OWCP did not
postmark its January 11, 2013 letter scheduling the hearing until January 18, 2013. He had
retained the envelope. Counsel argued that he did not have sufficient notice to fly to appellant’s
location and assist with the telephone hearing because of scheduling conflicts. He requested that
OWCP postpone the hearing and provide 30-days’ notice before the next scheduled hearing
pursuant to 20 C.F.R. § 10.617(b).
The record contains a copy of an envelope accompanying the January 11, 2013
notification of the scheduled hearing. The envelope is postmarked January 18, 2013.
A telephone hearing was held on February 14, 2013. At the hearing, appellant indicated
that his attorney was unable to be present but had informed him to proceed with the hearing on
his own.

2

Order Remanding Case, Docket No. 12-174 (issued June 25, 2012).

2

On March 11, 2013 appellant submitted a copy of an envelope located above the
notification of the scheduled hearing addressed to his representative. The postmark date was not
legible.
By decision dated April 22, 2013, an OWCP hearing representative affirmed the
September 12, 2012 decision. She noted that OWCP did not receive a copy of the envelope
accompanying the January 11, 2013 notice of hearing until after the hearing. The hearing
representative determined that the postmark of the envelope was illegible and thus insufficient to
show that appellant and his attorney did not receive timely notice of the hearing.
On August 16, 2013 appellant requested reconsideration.
In a decision dated
September 6, 2013, OWCP denied his request for reconsideration as he had not raised an
argument or submitted evidence sufficient to warrant reopening his case for further merit review
under section 8128.
By letter dated November 11, 2013, appellant, through his attorney, again requested
reconsideration. He enclosed a copy of the envelope accompanying the January 11, 2013 letter
proving the date of the scheduled hearing.
The envelope has a postmark date of
January 18, 2013. Counsel argued that the postmark established that he did not receive the 30day notice required by OWCP’s procedures prior to a scheduled hearing.
In a decision dated February 7, 2014, OWCP denied appellant’s request to reopen his
case for further merit review under section 8128. It found that counsel’s argument that he failed
to timely receive notice of hearing was repetitive and that the envelope was substantially similar
to documentation already of record and considered by the hearing representative in the April 22,
2013 decision.
On appeal appellant’s attorney contends that OWCP did not postmark its January 11,
2013 letter notifying him of the hearing scheduled for February 14, 2013, until January 18, 2013
and that consequently he did not receive the requisite 30-day notice prior to the hearing. He
argues that providing a legible copy of the postmark to OWCP constitutes new and relevant
evidence sufficient to warrant reopening a case for further merit review under section 8128.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.4 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year

3

5 U.S.C. § 8101 et seq. Section 8128(a) of FECA provides that “[t]he Secretary of Labor may review an award
for or against payment of compensation at any time on her own motion or on application.”
4

20 C.F.R. § 10.606(b)(3).

3

of the date of that decision.5 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.6
The requirements for reopening a claim for merit review do not include the requirement
that a claimant submit all evidence which may be necessary to discharge his burden of proof.7
The requirements pertaining to the submission of evidence in support of reconsideration only
specifies that the evidence be relevant and pertinent and not previously considered by OWCP.8
If OWCP should determine that the new evidence submitted lacks substantive probative value, it
may deny modification of the prior decision, but only after the case has been reviewed on the
merits.9
A claimant who has received a final adverse decision by OWCP may obtain a hearing by
writing the address specified in the decision within 30 days of the date of the decision for which
a hearing is sought.10 Unless otherwise directed in writing by the claimant, OWCP’s hearing
representative will mail a notice of the time and place of the hearing to the claimant and any
representative at least 30 days before the scheduled date.11
ANALYSIS
By decision dated September 12, 2012, OWCP denied appellant’s claim for an increased
schedule award. On September 24, 2012 appellant requested an oral hearing. In a notice dated
January 11, 2013, OWCP advised that a telephone hearing would be held on February 14, 2013.
On January 29, 2013 appellant’s attorney argued that he had not received the requisite 30-day
notice prior to the hearing, and thus would be unable to attend. He requested that the hearing be
postponed. Counsel provided a copy of an envelope accompanying the January 11, 2013 hearing
notification; however, the postmark was illegible. In a decision dated April 22, 2013, an OWCP
hearing representative affirmed the September 12, 2012 decision. She found that appellant’s
attorney had not supported his contention that he did not receive timely notification of the
hearing as the postmark on the envelope he submitted subsequent to the hearing was not legible.
On November 11, 2013 counsel requested reconsideration.12 He argued that he had not
timely received notice of the scheduled hearing and enclosed a copy of the envelope
5

Id. at § 10.607(a).

6

Id. at § 10.608(b).

7

Donald T. Pippin, 53 ECAB 631 (2003).

8

Id.

9

See Annette Louise, 53 ECAB 783 (2003).

10

20 C.F.R. § 10.616(a).

11

Id. at 10.617(b).

12

Appellant requested reconsideration on August 16, 2013, which OWCP denied in a decision dated
September 6, 2013 as he had not raised any argument or submitted any evidence in support of his reconsideration
request.

4

accompanying the January 11, 2013 notice of hearing which shows a postmark date of
January 18, 2013. OWCP denied appellant’s request for reconsideration after finding that the
argument raised was repetitive and the evidence submitted substantially similar to evidence
previously considered. However, counsel submitted a legible envelope demonstrating that the
January 11, 2013 letter was postmarked outside the 30-day requisite notice for the hearing.
While the record already contained a copy of the envelope showing a postmark date of
January 18, 2013, this evidence was not previously considered by OWCP. The hearing
representative found that the only copy of the envelope accompanying the January 11, 2013
notification of hearing submitted was the illegible copy provided by appellant’s attorney after the
hearing. Consequently, the copy of the envelope with the legible postmark is relevant to the
question of whether OWCP properly complied with its procedural requirements in scheduling the
telephone hearing and not previously considered.13
In order to require merit review, it is not necessary that the new evidence be sufficient to
discharge appellant’s burden of proof. Instead, the requirement pertaining to the submission of
evidence in support of reconsideration only specifies that the evidence be relevant and pertinent
and not previously considered.14 As the envelope clearly showing the postmark date of the
January 18, 2013 notification of hearing constituted pertinent new and relevant evidence not
previously considered, the Board finds that OWCP improperly denied his request for review of
the merits of the claim. The case will be remanded to OWCP to conduct an appropriate merit
review of the claim. Following this and such other development as deemed necessary, it shall
issue a merit decision on the claim.
CONCLUSION
The Board finds that the case is not in posture for decision.

13

See supra note 11.

14

See Donald T. Pippin, supra note 7.

5

ORDER
IT IS HEREBY ORDERED THAT the February 7, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: October 3, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

